217 U.S. 597 (1910)
THOMAS RHODUS
v.
MANNING.
SAME
v.
SAME.
BIRCH F. RHODUS
v.
SAME.
SAME
v.
SAME.
Nos. 739, 740, 741, 742.
Supreme Court of United States.
Motions to dismiss or affirm submitted May 16, 1910.
Decided May 31, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
*598 Mr. Benjamin C. Bachrach and Mr. Joseph B. David for plaintiffs in error.
Mr. Samuel Alschuler, Mr. Charles R. Holden and Mr. Joseph Weissenbach for defendants in error.
Per Curiam.
Judgments affirmed with costs.